Case 1:21-cr-00204-BAH Document 23 Filed 03/10/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.

MATTHEW BLEDSOE,
ERIC CHASE TORRENS,
BLAKE AUSTIN REED, and
JACK JESSE GRIFFITH,
also known as “Juan Bibiano,”

Defendants.

CRIMINAL NO.

MAGISTRATE NO. 21-MJ-089
MAGISTRATE NO. 21-MJ-079

VIOLATIONS:

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere, MATTHEW

BLEDSOE attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,

that is, a proceeding before Congress, by entering and remaining in the United States Capitol

without authority and threatening Congressional officials.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00204-BAH Document 23 Filed 03/10/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, in the District of Columbia, MATTHEW BLEDSOE, ERIC
CHASE TORRENS, BLAKE AUSTIN REED, and JACK JESSE GRIFFITH, also known as
“Juan Bibiano,” did unlawfully and knowingly enter and remain in a restricted building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, in the District of Columbia, MATTHEW BLEDSOE, ERIC
CHASE TORRENS, BLAKE AUSTIN REED, and JACK JESSE GRIFFITH, also known as
“Juan Bibiano,” did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, in the District of Columbia, MATTHEW BLEDSOE, ERIC
CHASE TORRENS, BLAKE AUSTIN REED, and JACK JESSE GRIFFITH, also known as

“Juan Bibiano,” willfully and knowingly engaged in disorderly and disruptive conduct in any of
Case 1:21-cr-00204-BAH Document 23 Filed 03/10/21 Page 3 of 3

the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct ofa session
of Congress and either House of Congress, and the orderly conduct in that building of a hearing
before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,

Section 5104(e)(2)(D))

COUNT FIVE

On or about January 6, 2021, in the District of Columbia, MATTHEW BLEDSOE, ERIC
CHASE TORRENS, BLAKE AUSTIN REED, and JACK JESSE GRIFFITH, also known as
“Juan Bibiano,” willfully and knowingly paraded, demonstrated, and picketed in any United States

Capito! Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Hes!) Pl Gre.

Attorney of the United States in
and for the District of Columbia.
